DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DANIELLE ARNOLD,
                             Appellant,

                                    v.

               SCHOOL BOARD OF BROWARD COUNTY,
                 ROBERT W. RUNCIE, Superintendent,
                            Appellees.

                              No. 4D16-1692

                              [July 27, 2017]

  Appeal from the School Board of Broward County; L.T. Case No. DOAH
#14-1898TTS.

  Mark Wilensky of Dubiner & Wilensky, L.L.C., West Palm Beach, for
appellant.

    Debra Potter Klauber of Haliczer, Pettis & Schwamm, Fort Lauderdale,
for appellee School Board of Broward County.

PER CURIAM.

   Affirmed.

MAY, CONNER, JJ., and SMALL LISA, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.